DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of a mental process and a method of organizing human activities without significantly more. The claims recite various mental processes such as ascertaining set point values or limit values from a memory device or characteristic map in an electronic computing device and various methods of organizing human activities such as adjusting an engine parameter to a set point value. This judicial exception is not integrated into a practical application because the abstract ideas are accompanied by only the non-abstract element of an electronic computing device and, in the preamble to claim 1, it is stated that the method is for an internal combustion engine with at least one combustion chamber, which is not clearly a positive recitation of these elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, assuming that the internal combustion engine and combustion chamber are a positive recitation, an electronic computing device, an internal combustion engine, and a combustion chamber are all well-known elements in the engine art.  Most, if not all, modern engines systems cannot be operated without these three elements being present.  

Regarding claims 1-15, each claim includes the abstract idea of using a mental process to perform claim limitations.  Limitations such as ascertaining various set points or other values from a characteristic map on a memory device of an electronic computing device can be performed by the human mind by simply picking the appropriate set point given the data set in the map and the other 

Regarding claims 2, 3, 5, 6, 8, 9, 11, 14, and 15, each claim includes the abstract idea of organizing human activities which in this case is following a set of rules to adjust the engine parameters, such as ignition timing or combustion-air ratio, to the appropriate set point value.  The claims do not include adjusting any non-abstract elements such as a spark plug or intake valve in order to adjust these parameters, nor does the electronic control unit send a signal to a structural element of the engine in order to make an adjustment to the engine parameters.  Therefore, the claims are rejected under 35 U.S.C. 101 for being directed to an abstract idea without including significantly more than the judicial exception.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the seventh set point value".  There is insufficient antecedent basis for this limitation in the claim because claim 6 is not dependent on claim 5.

Claim 13 is rejected under 35 U.S.C. 112(b) because it claims “a fifth set point value of the amount of recirculated exhaust gas to be taken into the combustion chamber within the working cycle” and that the fifth set point value is dependent on the second set point value.  The indefinite part of this is that claim 1 states that the second set point is one of “an amount of recirculated exhaust gas to be taken into the combustion chamber within the working cycle” or “an amount of water contained in a mixture to be taken into the combustion chamber within the working cycle”; in other words, the fifth set point value, as defined in claim 13, can be dependent on itself since both the second and fifth set point values can be an amount of recirculated exhaust gas.  For the purposes of examination, claim 13 will be assumed to include the limitation “the second set point value of an amount of water contained in a mixture to be taken into the combustion chamber within the working cycle” at a logical place in the claim.  Other locations where the second set point value occurs in the dependent claims are claims 4, 7, 9, 10 and 14.  For the purposes of examination, it will be assumed that the second set point value is either option in claim 4, only “an amount of recirculated exhaust gas to be taken into the combustion chamber within the working cycle” in claims 7, 9, and 10, and only “an amount of water contained in a mixture to be taken into the combustion chamber within the working cycle” in claim 14.  

Claims 14 and 15 are rejected based on their dependence on claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hori et al. (USPN 5,727,528).

Regarding claim 1, Hori teaches a method for operating an internal combustion engine (figure 3, element 8) comprising at least one combustion chamber (column 3, lines 22-33), comprising the steps:
an electronic computing device (figure 1; figure 3, element 15): ascertaining a first set point value of an amount of air to be taken into the combustion chamber of the internal combustion engine within a working cycle thereof (figure 1, element Qa) in that the first set point value is retrieved from a first characteristic map (figure 1, elements 102, 52, 53, and 103) stored in a memory device (figure 3, element 30) of the electronic computing device depending on a current speed of the internal combustion engine (figure 1, element N) and depending on a torque to be provided by the internal combustion engine (figure 1, element Tr);
the electronic computing device: ascertaining a second set point value in that the second set point value is retrieved from a second characteristic map (figure 1, element 106 and 103) stored in the memory device of the electronic computing device depending on the current speed of the internal combustion engine (figure 1, element N) and depending on a current amount of air supplied to the combustion chamber (figure 1, element Qs);
wherein the second set point value:
is a second set point value of an amount of recirculated exhaust gas to be taken into the combustion chamber within the working cycle (figure 1, element Qe), or

the electronic computing device: ascertaining a third set point value of a combustion-air ratio to be adjusted in the combustion chamber within the working cycle (figure 1, element 105) associated with the first set point value and with the second set point value in that the third set point value is retrieved from a third characteristic map (figure 1, element 104 and 54) stored in the memory device depending on the current speed of the internal combustion engine (figure 1, element N) and depending on the current amount of the air supplied to the combustion chamber (figure 1, element Qs).

Regarding claim 2, Hori teaches the method according to claim 1, 
wherein a fourth set point value of the combustion-air ratio to be adjusted in the combustion chamber within the working cycle is ascertained by means of the electronic computing device (figure 1, element 105) in that the fourth set point value is retrieved from a fourth characteristic map (figure 1, element 105) stored in the memory device (figure 3, element 30) depending on the current speed of the internal combustion engine (figure 1, element N) and depending on the current amount of the air supplied to the combustion chamber (figure 1, element Qs), 
wherein a knock-free operation of the internal combustion engine without exhaust gas recirculation is achievable by adjusting the combustion-air ratio to the fourth set point value (column 6, line 63 – column 7, line 2.  This is a functional limitation. Since the reference is able to perform the function of operating the engine with no EGR, it will be considered to read on the claim).

Allowable Subject Matter
Claim 3-5, 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, the prior art of record fails to teach or render obvious wherein a fifth set point value of the combustion-air ratio to be adjusted in the combustion chamber within the working cycle is ascertained by interpolation between the third set point value and the fourth set point value by means of the electronic computing device.  Ozaki et al. (USPN 5,642,709) teaches an interpolation step based on previously stored data, but fails to teach specifically interpolating between the set point values determined in claims 1 and 2.  

Regarding claim 4, the prior art of record fails to teach or render obvious wherein a sixth set point value of an ignition timing associated with the second set point value and with the current amount of the air supplied to the combustion chamber is ascertained by means of the electronic computing device in that the sixth set point value is retrieved from a fifth characteristic map depending on the current speed and depending on the current amount of the air supplied to the combustion chamber.

Regarding claim 7, the prior art of record fails to teach or render obvious wherein a leaning factor, which is greater than or equal to 1, is ascertained based on a first characteristic line depending on a ratio between the second set point value and a current amount of recirculated exhaust gas supplied to the combustion chamber by means of the electronic computing device.

Regarding claim 10, the prior art of record fails to teach or render obvious wherein a minimally admissible limit value of the combustion-air ratio to be adjusted in the combustion chamber within the working cycle is ascertained by means of the electronic computing device in that the minimally admissible limit value is retrieved from a fourth characteristic map depending on the current speed of the internal 

Regarding claim 12, the prior art of record fails to teach or render obvious wherein an actual value of an amount of water contained in a mixture currently supplied to the combustion chamber is ascertained by means of the electronic computing device in that the actual value is retrieved from a fifth characteristic map depending on a current combustion air ratio in the combustion chamber and depending on a current amount of recirculated exhaust gas supplied to the combustion chamber.

Claims 5-6, 8-9, 11, and 13-15 contain allowable subject matter based on their dependence on a claim containing allowable subject matter.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                 


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747